GOLDBERG, Circuit Judge,
concurring in part and dissenting in part:
I concur in Parts I, IV, and V of the majority opinion without reservation. I also concur in so much of Parts II, III, and VI of the majority opinion as hold that there is no irreconcilable conflict between NEPA and NFMA, that environmental impact statements (EIS’s) must be prepared whenever interim management guidelines differ significantly from guidelines in effect at the date of passage of NFMA, that EIS’s are required in connection with the development of permanent resource management guidelines, and that the district court’s prohibition of all clearcutting in the national forests of Texas pending compliance with NEPA must be reversed. My dispute with the majority is, therefore, narrow.
The majority holds that clearcutting in the East Texas national forests under the interim guidelines does not require an EIS so long as the clearcutting is conducted under the Church guidelines. The majority gives insufficient weight to NEPA’s explicit command that “to the fullest extent possible: (1) the policies, regulations, and public laws of the United States shall be interpreted and administered in accordance with the policies set forth in this chapter . . . .” 42 U.S.C. § 4332. (Emphasis added.) Here, the Forest Service, the agency upon whose shoulders will rest any burden of preparing an EIS, has stated that it accepts the obligation to prepare EIS’s during the interim period even when the forests continue to be managed under existing plans. The Forest Service asks only that it be permitted to *213continue existing clearcutting programs while preparing an EIS in regard to them.1
Fidelity to NEPA’s command that its policies be honored “to, the fullest extent possible” compels me to conclude that interim management under existing plans requires an EIS. The congressional determination that clearcutting be permitted in the interim period where consistent with the Church guidelines only underlines the desirability of an EIS to assist in evaluating the compatibility of particular clearcutting programs with the Church guidelines. The EIS is the primary mechanism to insure that agencies have fully considered the environmental impacts of their decisions. This function is as essential with respect to interim management under existing plans as with respect to interim management under new plans.
I would permit clearcutting to proceed under existing plans while requiring the Forest Service to prepare expeditiously an EIS. This approach would honor the congressional determination in NFMA that clearcutting go forward and, at the same time, insure adequate assessment of management alternatives for tracts remaining after completion of the EIS. I, therefore, must respectfully dissent from this portion of the court’s holding.

. The brief for the federal appellants is clear on this point. Disclaiming any suggestion that NFMA granted the Forest Service unqualified permission to embark on significant new activities or projects without first filing an EIS, the Forest Service also conceded
that when a national forest is being managed in accordance with existing land use plans which do not significantly threaten the environmental “status quo,” such continuing activities may be carried out pending compietion of an EIS, providing that the Forest Service is moving expeditiously to complete the EIS within a reasonable time period . . Further, as previously discussed, the Forest Service was committed to preparing EIS’s on continuing management activities before this action was commenced and it remains committed to the goal of preparing and filing such EISs as expeditiously as possible.